J-A17012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICIA A. KOZAK                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WEST VINCENT TOWNSHIP                      :   No. 292 EDA 2020

            Appeal from the Judgment Entered December 13, 2019
        In the Court of Common Pleas of Chester County Civil Division
                        at No(s): No. 2017-10400-TT


BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                        FILED SEPTEMBER 15, 2020

       In this slip-and-fall matter, Patricia A. Kozak (Appellant) appeals from

the judgment entered in the Chester County Court of Common Pleas in favor

of West Vincent Township (Township), after the court granted Township’s

motion for summary judgment.1 Appellant argues the court erred in finding

she was required to present an expert opinion that the cause of her physical




____________________________________________


1 Appellant took this appeal from the December 13, 2019, order granting
Township’s motion for summary judgment. Appellant’s Notice of Appeal,
1/13/20. While this order was final for appeal purposes, we note the trial
court also entered judgment in favor of Township that same day. See
Pa.R.A.P. 341(a)(1) (“A final order is any order that[, inter alia,] disposes of
all claims and of all parties[.]”). Accordingly, we have amended the caption
to reflect the appeal is taken from the judgment.
J-A17012-20


“symptoms” and “cognitive difficulties” was her alleged fall. Appellant’s Brief

at 15-16, 19. We affirm.

        Township is a municipality in Chester County and has its municipal

building in Chester Springs.2 On November 3, 2017, Appellant filed a praecipe

for writ of summons against Township. On February 13, 2018, Township filed

a praecipe for rule to file a complaint. On April 19, 2018, Appellant filed a

complaint against Township, averring the following: on November 4, 2015,

Appellant was walking outside the Township’s municipal building as an

invitee.3 She “caught her toe on [a] defect in the walkway and fell violently,

flying through the air and landing on her knees and her hands causing



____________________________________________


2   See Appellant’s Complaint, 4/19/18, at 1.

      At this juncture, we note the certified electronic record does not include
a trial docket. Appellant’s reproduced record, however, includes a “Case
Summary Report,” which lists the filings in this matter, along with dates. We
further note Appellant identifies this “Case Summary Report” in her table of
contents as “Docket Entries.” While we have referred to this “Case Summary
Report” in our review, we identify filing dates by the time stamps appearing
on the face of the record documents.

3 The complaint further averred the following: Appellant was present at the
municipal building one day earlier, November 3, 2015, which was Election
Day. Appellant’s Complaint at 1.        Appellant was “promot[ing] certain
candidates” but “was harassed and threatened,” and she “reported the threat
to the West Vincent Township Police inside the township building[.]” Id.
Appellant then returned to the municipal building on November 4th “in order
to file a Freedom of Information Act request regarding the incident she had
reported to the police the previous day[.]” Id. at 2.




                                           -2-
J-A17012-20


violently jolting [sic] her entire body and causing serious injuries.” Appellant’s

Complaint at 2 (emphasis added).

       On April 26, 2018, Township filed preliminary objections, arguing

Appellant’s complaint “completely failed to specify the nature of her alleged

injuries.” Township’s Preliminary Objections, 4/26/18, at 2. The trial court

sustained the preliminary objections on July 24, 2018, but granted Appellant

leave to file an amended complaint.

       It appears Appellant then filed an amended complaint on August 9,

2018.4 This complaint again avers that when she fell on Township’s walkway,

she “land[ed] on her knees and her hands,” but adds Appellant “received

serious injuries as a result of the fall,” including: “a traumatic brain injury;”

“an episode of temporary paralysis[, for which she] was taken to the hospital

by ambulance about ten days after her fall;”5 and worsened symptoms of her


____________________________________________


4 The certified electronic record does not include an amended complaint, and
Appellant’s “Case Summary Report” likewise does not include any entry for an
amended complaint. However, Township filed an “Answer” to Appellant’s
amended complaint on August 29, 2018, and in subsequent filings Township
attached a copy of the amended complaint, which bears a court stamp
indicating a filing date of August 9, 2018. In our review, we refer to this copy
of the amended complaint. See Township’s Motion for Summary Judgment,
11/13/19, Exhibit A (Appellant’s Amended Complaint, 8/9/19).

5 Township subsequently pointed out that hospital records showed Appellant
“was actually admitted for this episode of temporary paralysis on November
22, 2015, [18] days after her alleged” fall. Township’s Motion for Summary
Judgment at 3 n.2.




                                           -3-
J-A17012-20


pre-existing fibromyalgia.6 Appellant’s Amended Complaint, 8/9/18, at 2-3

(unpaginated). Township filed an answer on August 29, 2018.

       At this juncture, we note Appellant underwent a neuropsychological

evaluation on July 12, 2019. The resulting report reiterated her claims that

“[s]he fell onto her knees and hands” but did not hit her head, and that after

the fall, she suffered memory and speech problems and paralysis.

Confidential Neuropsychological Evaluation at 1-2. However, the report also

summarized Appellant’s own statements that: (1) although she twice visited

the hospital due to suspected strokes, CT scans and MRIs showed no stroke;

and (2) she was diagnosed with a transient ischemic attack (TIA).7 Id.

       Following discovery, Township filed the underlying motion for summary

judgment on November 13, 2019. It argued, inter alia, Appellant failed to

present expert testimony to establish: (1) she was even diagnosed with a

traumatic brain injury; or (2) that “such conditions were caused by the alleged

accident.”    Township’s Motion for Summary Judgment at 9.         In support,

Township cited Appellant’s own neuropsychological report as “directly

contradict[ing]” her claim of a brain injury:


____________________________________________


6In both her Pa.R.A.P. 1925(b) statement and appellate brief, Appellant states
her abandonment of any appellate claim regarding fibromyalgia symptoms.
Appellant’s Brief at 14; Appellant’s Statement of Matters Complained of on
Appeal, 1/29/20, at 1 n.1.

7Township explained that a TIA is also known as a “mini-stroke.” Township’s
Motion for Summary Judgment at 3.


                                           -4-
J-A17012-20


      [Appellant’s] neuropsychological profile is largely intact. During
      the clinical interview, [Appellant] reported her symptoms began
      immediately after she fell on the sidewalk. However, she did not
      hit her head or lose consciousness during the fall; it is
      unclear how she would have sustained a concussion from
      this incident and it is unlikely her reported cognitive
      symptoms resulted from a concussion. Slurred speech and
      memory problems are common complaints following a TIA. . . .

Id. at 10, quoting Confidential Neuropsychological Evaluation at 8 (some

emphasis omitted).

      Appellant filed a response to Township’s summary judgment motion, in

which she averred there was sufficient “lay testimony to prove [her] injuries

and cognitive deficiencies [were] caused by the fall.” Appellant’s Response to

Motion for Summary Judgment, 12/12/19, at 4 (emphasis added).

      On December 13, 2019, the trial court entered the underlying order

granting Township’s motion for summary judgment, and entered judgment in

favor of Township. The court agreed with Appellant “that medical testimony

is not necessary where the symptoms or injury ‘immediately and directly or

naturally and probably’ result from the negligent act.” Trial Ct. Op., 2/6/20,

at 1, citing Tabutea v. London G & A Co., Ltd., 40 A.2d 396, 398 (Pa. 1945).

However, the court rejected Appellant’s arguments that in the present case,

“no medical expert testimony was required” and, instead, “that she herself

could testify at trial regarding a diagnosis, concussion or traumatic brain

injury, and opine on causation from a trip and fall.” Trial Ct. Op. at 1.




                                     -5-
J-A17012-20


       Appellant filed a timely notice of appeal on Monday, January 13, 2019,8

and a timely court-ordered Pa.R.A.P. 1925(b) statement.          On appeal, she

presents one issue for our review:

       Whether expert medical testimony is necessary to prove that
       [Appellant’s] physical symptoms and the damages resulting from
       those symptoms were caused by [Township’s] negligence where
       the symptoms, which did not exist prior to her trip and fall,
       appeared immediately after the fall and persist to the present day?

Appellant’s Brief at 6.

       Appellant avers that in granting summary judgment to Township, the

trial court erred in considering only a “diagnos[i]s of ‘traumatic brain injury,’”

and should have also considered her other symptoms.9 Appellant’s Brief at

12. She contends she “did not argue below and is not arguing here that she

should be permitted to testify as a medical expert[10] and tell the jury that she

suffered a brain injury. The diagnosis of brain injury is not necessary to prove


____________________________________________


8 The thirty-day period for Appellant to file a notice of appeal fell on Sunday,
January 12, 2019. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within
30 days after the entry of the order from which the appeal is taken).
Appellant’s filing of the notice of appeal on the following day, Monday, January
13th, was thus timely. See 1 Pa.C.S. § 1908 (when last day of any period of
time referred to in any statute falls on Saturday, Sunday, or legal holiday,
such day shall be omitted from computation).

9As stated above, Appellant has abandoned any appellate issue relating to
her fibromyalgia claim. Appellant’s Brief at 14.

10 The trial court made no ruling upon a claim that Appellant should be
qualified to testify as an expert medical witness. Instead, the court concluded
she was required to present an expert witness to testify about her alleged
injuries. Order, 12/13/19, at 2-3 n.1.


                                           -6-
J-A17012-20


her damages.” Id. at 15. Appellant points out that although a plaintiff must

generally prove causation of an injury by expert medical testimony, such

expert testimony is not required where: (1) “the injury was so ‘immediately

and directly, or naturally and probably,’ the result of the accident;” and (2)

“where there is an obvious causal relationship between the two.” Id. at 17-

18, citing, inter alia, Tabuteau, 40 A.2d 396; Lattanze v. Silverstrini, 448

A.2d 605, 608 (Pa. Super. 1982).         Appellant then avers she should be

permitted to testify at trial about the following symptoms, which arose

immediately after the alleged fall and persist to this day: (1) after driving to

her work on the day after the alleged fall, being unable to “get out of [her]

car,” being “in a fog,” not “thinking right,” and thus going home; (2) at band

practice, not remembering her “own songs that [she] had written;” (3) being

unable to “do paperwork for a long time” and “having a hard time . . .

processing what [she] was reading;” (4) having slow speech and having to be

“careful about” not slurring words; and (5) feeling “overwhelmed when there’s

several people [or] group conversations . . . because [her] thought process

does not keep up with . . . conversation.” Id. at 8-10, 15.

      Reading Appellant’s various argument together, we glean a claim that

the trial court: (1) erred in solely considering her burden of proof to establish

a traumatic brain injury; and (2) erred in precluding Appellant from testifying,

at trial, about other “symptoms” and “cognitive difficulties” that occurred




                                      -7-
J-A17012-20


immediately after her alleged fall and persist today. See Appellant’s Brief at

15-16, 19. We conclude no relief is due.

      We first note our standard of review of a summary judgment order:

      Our scope of review . . . is plenary. We apply the same standard
      as the trial court, reviewing all the evidence of record to determine
      whether there exists a genuine issue of material fact. We view
      the record in the light most favorable to the non-moving party,
      and all doubts as to the existence of a genuine issue of material
      fact must be resolved against the moving party. Only where there
      is no genuine issue as to any material fact and it is clear that the
      moving party is entitled to judgment as a matter of law will
      summary judgment be entered.

Alexander v. City of Meadville, 61 A.3d 218, 221 (Pa. Super. 2012)

(citation omitted).

      Pennsylvania Rule of Civil Procedure 1035.2 provides a party may move

for summary judgment “whenever there is no genuine issue of any material

fact as to a necessary element of the cause of action or defense which could

be established by additional discovery or expert report[.]”            Pa.R.C.P.

1035.2(1).

      Motions for summary judgment necessarily and directly implicate
      the plaintiff’s proof of the elements of his cause of action.
      Summary judgment is proper if, after the completion of discovery
      relevant to the motion, including the production of expert reports,
      an adverse party who will bear the burden of proof at trial has
      failed to produce evidence of facts essential to the cause of action
      or defense which in a jury trial would require the issues to be
      submitted to a jury. Thus a record that supports summary
      judgment will either (1) show the material facts are undisputed or
      (2) contain insufficient evidence of facts to make out a prima facie
      cause of action or defense and, therefore, there is no issue to be
      submitted to the jury. Upon appellate review we are not bound
      by the trial court’s conclusions of law, but may reach our own


                                      -8-
J-A17012-20


      conclusions. The appellate Court may disturb the trial court’s
      order only upon an error of law or an abuse of discretion.

Alexander, 61 A.3d at 221 (citation omitted).

      Generally, “[n]egligence is established by proving the following four

elements: ‘(1) a duty or obligation recognized by law; (2) a breach of that

duty; (3) a causal connection between the conduct and the resulting injury;

and (4) actual damages.’”     Grossman v. Barke, 868 A.2d 561, 566 (Pa.

Super. 2005) (citation omitted).

      In a personal injury case, the plaintiff must prove the existence of
      a causal relationship between the injury complained of and the
      alleged negligent act to be entitled to recover for the injury.
      Generally, a plaintiff must prove causation by expert medical
      testimony. There is an exception, however, where there is an
      obvious causal relationship between the two. An obvious causal
      relationship exists where the injuries are either an “immediate and
      direct” or the “natural and probable” result of the alleged negligent
      act. Tabuteau . . . 40 A.2d 396[.] “The two must be ‘so closely
      connected and so readily apparent that a layman could diagnose
      (except by guessing) the causal connection’ . . . .”

Lattanze, 448 A.2d at 608 (some citations omitted).

      In Tabuteau, the plaintiff slipped, fell on a sidewalk, and immediately

felt pain in his groin. Tabuteau, 40 A.2d at 397. Two days after the fall, he

treated with “his doctor and was informed of his condition,” a hernia. Id.

“Before the accident[, the] plaintiff was in good health, and had never had

pain in the inguinal region. During the period of incapacity[,] he had no other

disabling illness, except the hernia condition.” Id. Ultimately, the plaintiff

underwent surgery. Id. The plaintiff brought “an action in assumpsit upon

an accident insurance policy issued to [him] by [the] defendant” insurance

                                      -9-
J-A17012-20


company, claiming that he sustained his injury in an “accident,” within the

meaning of the policy. Id. The “[d]efendant denied the condition resulted

from an accident and contends it was the result of faulty development of the

body of [the] plaintiff.” Id. A verdict was rendered for the plaintiff. Id.

      On appeal, the defendant argued the plaintiff failed to “make out a

case[, where] his doctor did not testify that in his professional opinion the

accident . . . brought about the hernia.” Tabuteau, 40 A.2d at 397. Our

Supreme Court disagreed, reasoning:

      [E]xpert testimony is not necessary where death (or injury) is so
      immediately and directly, or naturally and probably, the result of
      the accident that the connection between them does not depend
      solely on the testimony of professional or expert witnesses[.]

           Plaintiff produced direct and competent evidence which, if
      believed, clearly established the casual relationship between the
      accident and the injuries. Plaintiff’s own testimony is sufficient to
      support the finding of the jury that he suffered an accidental injury
      within the terms of the policy, resulting in disability.

Id. at 398 (citations omitted).

      In Lattanze, the plaintiff was in a vehicle accident, in which he “struck

the left side of his forehead against the windshield and his left side and arm

against the door.” Lattanze, 448 A.2d at 606. Later that day, and in the

days following, he suffered severe headaches and pain in his neck, shoulders,

and left arm. Id. at 606-07. “Three weeks after the accident, he started

having vision difficulties.” Id. at 607. During this time, the plaintiff treated

with his doctor, and was diagnosed with “a concussion, cervical strain,

lumbodorsal and lumbosacral sprains, and some tendonitis, mild fasciitis [sic]

                                     - 10 -
J-A17012-20


in the neck and shoulder. [He] was hospitalized for eleven days.” Id. The

plaintiff brought suit against the driver of the other vehicle in the collision,

and at trial, the plaintiff’s doctor testified the plaintiff’s “physical problems

‘were consistent with . . . a recoil type injury [ — ] bumping or jostling . . .

rather abruptly.”     Id.    However, neither the doctor, nor any other expert

witness, “testified that in [their] professional opinion the [plaintiff’s] physical

problems were caused by the accident.” Id. The trial court directed a verdict

in favor of the defendant, concluding “expert medical testimony was needed

to prove the causal relationship between [the plaintiff’s] injuries and the

accident.” Id.

        On appeal, this Court reversed, after considering Tabuteau and other

decisions where “it was determined that the injuries complained of were either

an ‘immediate and direct’ or the ‘natural and probable’ result of the alleged

negligent act and, therefore, expert medical testimony was not needed to

prove causation[.]”11 Lattanze, 448 A.2d at 608. We observed:

____________________________________________


11   The Lattanze Court cited these decisions:

        Schultz v. Pivar, [88 A.2d 74 (Pa. 1952)] [sacro-iliac sprain
        resulting from a fall into a manhole, back pain started immediately
        after the fall]; Tabuteau . . . , supra, [hernia caused by tripping
        on an uneven sidewalk, intense pain in groin and nausea felt
        immediately after the accident, two small lumps in the groin area
        discovered shortly thereafter]; Simmons v. Mullen, [331 A.2d
        892 (Pa. Super. 1974) [minimal organic brain damage caused by
        being struck on the head by a car and knocked unconscious];
        Fenstermaker v. Bodamer, [171 A.2d 641 (Pa. Super. 1961)]



                                          - 11 -
J-A17012-20


        These cases contain two common characteristics. The first is that
        the respective plaintiffs began exhibiting symptoms of their
        injuries immediately after the accident or within a relatively short
        time thereafter. The second is that the injury complained of was
        the type one would reasonably expect to result from the
        accident in question.

Id. (emphasis added). The Court also considered cases in which

        an obvious causal relationship did not exist between the
        injuries . . . and the alleged negligence and, therefore, expert
        medical testimony was needed to establish the necessary causal
        link[.12] In these cases it is to be noted that a significant period
____________________________________________


        [neck, shoulder and elbow pain developed shortly after an auto
        accident, doctor prescribed a neck brace and leather collar to ease
        the pain]; Munns v. Easthome Furniture Industries, Inc.,
        [164 A.2d 30 (Pa. Super. 1960)] [ruptured cervical disk caused
        when a sudden gush of compressed air twisted the plaintiff’s left
        arm while he was using a power stapler, pain and numbness in
        the fingers felt shortly after the accident, pain spread to shoulder
        and then neck in the following days]; and Yellow Cab Co. v.
        Workmen’s Compensation Appeal Board, [390 A.2d 880 (Pa.
        Cmwlth. 1978)] [subdural hematoma caused when plaintiff struck
        his head against the windshield in an auto accident, severe
        headaches and dizziness started almost immediately after the
        accident, plaintiff blacked-out one month after the accident].

Lattanze, 448 A.2d at 608 (footnote omitted).

12   The Lattanze Court considered these decisions:

        Smith v. German, [253 A.2d 107 (Pa. 1969)] [allegation that a
        severe personality change was caused by a period of marital
        discord, rather than an auto accident]; Florig v. Sears Roebuck
        & Co., [130 A.2d 445 (Pa. 1957)] [allegation that fall from a roof
        was caused by a wrist sprain sustained fifteen months prior to the
        fall, where the fall occurred when the plaintiff’s left arm gave out
        while working on a roof]; Menarde v. Philadelphia
        Transportation Co., [103 A.2d 681 (Pa. 1954)] [allegation that
        a slip and fall on a sidewalk two and one half months earlier had
        caused cancer where the only injury sustained in the fall was a



                                          - 12 -
J-A17012-20


       of time had elapsed between the injury complained of and the
       accident and that the injury was not of the type one would
       normally expect to result from the accident in question
       either because the accident would not normally produce
       such an injury or there were other equally likely or more likely
       causes of the injury.

Lattanze, 448 A.2d at 608-09 (emphasis added).

       As we state above, Appellant appears to argue the court should have

separately considered, under different legal standards, her: (1) alleged

traumatic brain injury; and (2) additional “symptoms” and “cognitive

difficulties.” See Appellant’s Brief at 15-16, 19.       Appellant offers no

explanation, however, why these additional symptoms — difficulty in reading,

speaking, and concentrating, persisting more than four and a half years after

the alleged fall — do not stem from and are not related to a traumatic brain

injury. This absence of explanation undermines her claim that the two should

be treated differently.



____________________________________________


       bruise in the area where the cancer was found]; Albert v. Alter,
       [381 A.2d 459 (Pa. Super. 1977)] [allegation that an abnormal
       curvature of the spine and a defective vertebrae were the result
       of an auto accident where the symptoms did not develop until
       sometime after the accident and the problems are typically a
       developmental defect]; Simons v. Workmen’s Compensation
       Appeal Board, [415 A.2d 1290 (Pa. Cmwlth. 1980)] [allegation
       that a detached retina was caused by tripping over a stool]; and,
       Heffer v. G.A.F. Corporation, [370 A.2d 1254 (Pa. Cmwlth.
       1977)] [allegation that a heart attack was caused by exposure to
       extreme cold shortly before the attack].

Lattanze, 448 A.2d at 608-09.


                                          - 13 -
J-A17012-20


     In any event, we conclude that no relief is due, where Appellant has

failed to show her symptoms and “cognitive difficulties” were “the type one

would reasonably expect to result from the accident in question.”         See

Lattanze, 448 A.2d at 608.       By Appellant’s own admission, in both her

neuropsychological evaluation and amended complaint, when she fell, she

“land[ed] on her knees and her hands causing violent jolting [sic] her entire

body.”      Appellant’s     Amended     Complaint      at   2-3;   Confidential

Neuropsychological Evaluation at 1.    We disagree with her contention that

speech and cognitive difficulties are “either an ‘immediate and direct’ or the

‘natural and probable’ result of” falling onto one’s hands and knees.     See

Lattanze, 448 A.2d at 608. Instead, no “obvious causal relationship” exists

between Appellant’s alleged fall and symptoms. See id. Indeed, Appellant’s

own neuropsychological report considered Appellant’s claim that “her

symptoms began immediately after she fell,” but opined that, where “she did

not hit her head or lose consciousness[,] it is unclear how she would have

sustained a concussion from this incident and it is unlikely her reported

cognitive   symptoms      resulted   from     a   concussion.”     Confidential

Neuropsychological Evaluation at 8. Accordingly, we reject Appellant’s claim

that lay testimony alone was sufficient to establish that her symptoms were

caused by the fall. See id.

     We conclude the trial court properly found the record lacked sufficient

evidence, from Appellant, “to make out a prima facie cause of action.” See


                                     - 14 -
J-A17012-20


Alexander, 61 A.3d at 221. Thus, we affirm the order granting summary

judgment in favor of Township.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




                                 - 15 -